United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 10-2297
                                ___________

Leslie Davis,                           *
                                        *
             Appellant,                 *
                                        *
       v.                               *
                                        *
Hennepin County, a political            * Appeal from the United States
subdivision; Commissioner Johnson;      * District Court for the
Commissioner Opat; Commissioner         * District of Minnesota.
Stenglein; Commissioner Dorfman;        *
Commissioner Koblick; Commissioner * [UNPUBLISHED]
McLaughlin; Security Officer Rob        *
Estes; Security Officer Jam             *
Henderson; Security Supervisor Mara; *
Security Supervisor Billings; Security *
Officer Sco Elmore; Security            *
Supervisor Columbein, and all others    *
unknown, all in their personal and      *
professional capacities,                *
                                        *
             Appellees.                 *
                                   ___________

                           Submitted: November 4, 2010
                              Filed: November 9, 2010
                               ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.
       In this civil case removed from state court, Leslie Davis appeals the district
court’s1 order dismissing his federal claims and remanding the remaining claims to
state court. After careful de novo review, see Strand v. Diversified Collection Serv.,
Inc., 380 F.3d 316, 317 (8th Cir. 2004), we agree with the district court that Davis’s
free speech rights were not violated: the pleadings establish that Davis wished to
speak in a limited designated public forum, the protocol used to regulate the order of
speakers was content neutral, Davis refused to follow that protocol and disrupted the
meeting, and the security officers who removed him had probable cause to believe he
was violating a Minnesota statute prohibiting disorderly conduct at public meetings.
We reject Davis’s argument that the district court improperly assumed facts, because
they were established by his pleadings. Accordingly, we affirm the judgment of the
district court. See 8th Cir. R. 47B.
                         ______________________________




      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Arthur J.
Boylan, United States Magistrate Judge for the District of Minnesota.

                                         -2-